Title: From John Adams to John Quincy Adams, 4 August 1816
From: Adams, John
To: Adams, John Quincy



My every dear Sir
Quincy August 04th. fourth 1816

This Letter is to be honoured by the Reverend Samuel Cooper Thatcher, the Son of The Reverend Dr Peter Thatcher of Brattle Street and the Grandson of Oxenbridge Thatcher Esqr Barister at Law One of the most intimate confidential and beloved Friends I ever had one of the four first rate Lawyers, Gridley, Pratt, Otis and Thatcher who recommended me to the Court in Boston in 1758 when I was Sworn in.
I needed not to have mentioned these Names. You knew the Gentleman; amiable, Sensible, learned, but I fear, labouring under a consumption, like those which consumed his Father and his Grandfather. It seems is if Genius could not live in this Climate. Clark, Belknap, Buckminster, Emmerson, Carey &c. &c &c where are they!
I will add one Circumstance. I personally knew and have conversed with the great Grandfather of this Gentleman, who had Satt in the Legislature, with your Great Grandfather Col. J. Q. and knew his History and Character better than you or I do.
I will add one more Circumstance. He is descended from that Thatcher whom Archbishop Laud Prosecuted in the Star-Chamber, as you may find in the State Tryals.
Somewhat of that “Old Nonconformist Spirit,” which Laud took notice “of” as I once heard my Master Gridley Say, remains in the Family to this day. When the Name of Thatcher is forgotten in this Country those of Winthrop, Shepard, Norton Winslow, and Hambden ought to be obliterated. Wh I forget the Names of Gridley, Pratt Otis and Thatcher may my Sight loose the Light and fingers cease to feel.
If I had the fertile Genius, the exuberant genus Imagination the fluent rolling Stream of Eloquence, the bright Eyes and Steady hand of your Mother; my Inclination is good to write you as long and as many Letters as She does. But these Blessings are denied to

A.